Opinion filed September 30, 2021




                                      In The

       Eleventh Court of Appeals
                                   ___________

                              No. 11-21-00217-CR
                                 ___________

                     JESSE RAY STEWART, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                              Brown County, Texas
                        Trial Court Cause No. CR24102

                      MEMORAND UM OPI NI ON
      The trial court adjudicated Appellant, Jesse Ray Stewart, guilty of the offense
of tampering with or fabricating physical evidence and assessed Appellant’s
punishment at imprisonment for three years. Appellant attempts to appeal his
conviction. However, because the notice of appeal was not timely filed, we dismiss
the appeal.
      Pursuant to the Texas Rules of Appellate Procedure, a notice of appeal is due
to be filed either (1) within thirty days after the date that sentence is imposed or
suspended in open court or (2) if the defendant timely files a motion for new trial,
within ninety days after the date that sentence is imposed or suspended in open court.
TEX. R. APP. P. 26.2(a). A notice of appeal must be in writing and filed with the clerk
of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this appeal
indicate that Appellant’s sentence was imposed on August 5, 2021; that Appellant
filed his notice of appeal on September 17, 2021, forty-three days after his sentence
was imposed; and that no motion for new trial was filed. The notice of appeal was
therefore untimely.
      On September 20, when the appeal was docketed in this court, we notified
Appellant that the notice of appeal appeared to be untimely, that a motion for an
extension of time to file the notice of appeal was due to be filed in this court on or
before September 22, 2021, and that the appeal may be dismissed for want of
jurisdiction absent such a motion. No motion for extension or other response to this
court’s September 20 letter has been filed by Appellant.
      Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain this appeal. Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,
522–23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim.
App. 1993). Because the notice of appeal was not timely filed, we have no
jurisdiction over this appeal and must dismiss it. See Slaton, 981 S.W.2d at 210.
      Accordingly, we dismiss this appeal for want of jurisdiction.


                                                            PER CURIAM
September 30, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                          2